                        Case:19-80129-jwb           Doc #:2 Filed: 12/03/19         Page 1 of 2
Form summon (07/09)
                                           United States Bankruptcy Court
                                            Western District of Michigan
                                                One Division Ave., N.
                                                      Room 200
                                               Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                        Case Number 19−03843−jwb
         Patrick J Walker
                                                       Debtor
                                                                        Adv. Pro. No. 19−80129−jwb
         Fernanda Quintanilha
         Eric Cordeiro Spinetti                                         Chapter 7
         S.R. Matta
                                                                        Honorable James W. Boyd
                                                      Plaintiff
         Patrick J Walker
                                                   Defendant

                            SUMMONS IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to
this summons to the clerk of the bankruptcy court 30 (thirty) days after the date of issuance of this
summons, except that the United States and its offices and agencies shall submit a motion or answer to the
complaint within 35 days.
       Address of Clerk:
                                                            Michelle M. Wilson, Clerk of Court
                                                             United States Bankruptcy Court
                                                                    One Division Ave., N.
                                                                         Room 200
                                                                   Grand Rapids, MI 49503

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
       Name and Address of Plaintiff's
       Attorney:
                                                                      Jeffrey Steinport
                                                                    Steinport Law PLC
                                                                     38 Fulton St West
                                                                           Ste 410
                                                                  Grand Rapids, MI 49503
If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY
OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR
THE RELIEF DEMANDED IN THE COMPLAINT.




       Date Issued: December 3, 2019

       Clerk of the Bankruptcy Court
       s/ Michelle M. Wilson
                    Case:19-80129-jwb        Doc #:2 Filed: 12/03/19         Page 2 of 2


                                       CERTIFICATE OF SERVICE




I, _______________________________________________, certify that I am, and at all times during the
service of process was, not less than 18 years of age and not a party to the matter concerning which
service of process was made. I further certify that the service of this summons and a copy of the complaint
was made __________________________ by:



___ Mail service: Regular, first class United States mail, postage fully pre−paid, addressed to:



___ Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:



___ Residence Service: By leaving the process with the following adult at:



___ Publication: The defendant was served as follows: [Describe briefly]



___ State Law: The defendant was served pursuant to the laws of the State of ____________________,
as follows: [Describe briefly]


       Under Penalty of perjury, I declare that the foregoing is true and correct.




Date:______________________ Signature:__________________________




                    Print Name:______________________________________________

                    Business Address:_________________________________________

                    City:___________________State:____________Zip:_____________
